DETAILED ACTION
This action is a response to communication filed August 22nd, 2022.
Claims 1-20 are pending in this application.  Claim 1, 11, 17, and 20, are currently amended. 
The present application claims priority to People’s Republic of China application no. CN202011566608.2 filed December 25th, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boutros et al  (U.S. Patent Application Publication no. 2021/0352007, hereinafter Boutros) in view of Sajassi (U.S. Patent no. 10,666,459).

With respect to claims 1, 11, 17, and 20, Boutros discloses a packet transmission method, system, device, and computer readable storage medium, wherein the method is applied to a system comprising a first network device and a second network device (paragraph [0036], lines 1-6, various nodes 12), the first network device is in a virtual private LAN service VPLS network (paragraph [0036], lines 6-10), the second network device is in a virtual private wire service VPWS network (paragraph [0002], lines 1-13; paragraph [0036], lines 6-13), the method comprising: 
receiving, by the first network device, a first packet by using a first VPLS instance in the first network device (paragraph [0047], lines 1-10, EVPN instances), wherein the first packet is to be sent to a first user-side device connected to the second network device (paragraph [0047], lines 10-13); 
forwarding, by the first network device based on an association relationship between the first VPLS instance and a first VPWS instance (paragraph [0047], lines 10-12), the first packet to a second VPWS instance in the second network device by using the first VPWS instance (paragraph [0047], lines 1-10, EVPN instances), wherein the first VPWS instance and the second VPWS instance bear a same service (paragraph [0047], lines 1-10, service SID).
But Boutros does not disclose wherein the second network device is in the virtual private wire service VPWS network.
However, Sajassi discloses wherein the second network device is in the virtual private wire service VPWS network (column 8, lines 14-16, VPLS pseudowires can also be used to mirror VPWS pseudowires together; column 15, lines 3-12).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the EVPN signaling using segment routing of Boutros with the system to facilitate interoperability between Virtual Private LAN Service and Ethernet Virtual Private Network with All-Active Multi-homing of Sajassi.  The motivation to combine being to forward related VPLS traffic based on the relationship of the psuedowire label (Kaciulis: abstract).

With respect to claims 2 and 12, the combination of Boutros and Sajassi discloses the method according to claims 1 and 11, wherein the association relationship is a binding relationship (paragraph [0027]; and the receiving, by the first network device, a the first packet by using a the first VPLS instance in the first network device comprises: receiving, by the first network device, the first packet through a first port of the first VPLS instance (paragraph [0079]), the method further comprising:
determining, by the first network device based on a fact that a port through which the first packet is received is the first port, the first VPWS instance (paragraph [0079]).

With respect to claims 3 and 13, the combination of Boutros and Sajassi discloses the method according to claims 2 and 12, Boutros further discloses wherein the method further comprising:
receiving, by the first network device, a second packet through a second port of a second VPLS instance in the first network device, wherein the second packet is to be sent to a second user-side device connected to the second network device (paragraph [0074], receiving a second packet with a second plurality of SIDS);
determining, by the first network device based on a fact that a port through which the second packet is received is the second port, a third VPWS instance that is in the first network device and that has a binding relationship with the second VPLS instance (paragraph [0047], lines 1-10, service SID); and
forwarding, by the first network device, the second packet to a fourth VPWS instance in the second network device by using the third VPWS instance, wherein the third VPWS instance and the fourth VPWS instance bear a same service (paragraph [0047], lines 1-10, service SID).

With respect to claims 4 and 14, the combination of Boutros and Sajassi discloses the method according to claims 1 and 11, Boutros further discloses:
receiving, by the first network device by using the first VPWS instance in the first network device, a third packet sent by the second VPWS instance in the second network device (paragraph [0047], lines 1-10, EVPN instances); and
forwarding, by the first network device, the third packet based on the first VPLS instance in the first network device that is associated with the first VPWS instance (paragraph [0047], lines 10-12).

With respect to claims 5 and 15, the combination of Boutros and Sajassi discloses the method according to claims 4 and 14, Boutros further discloses wherein the forwarding, by the first network device, the third packet based on the first VPLS instance in the first network device that is associated with the first VPWS instance comprises:
determining, by the first network device based on a destination address carried in the third packet, a first virtual port corresponding to the destination address in the first VPWS instance, wherein the first virtual port is used to indicate the first VPLS instance (paragraph [0079]); and
forwarding, by the first network device, the third packet based on the first virtual port (paragraph [0047], lines 10-12).

With respect to claims 6 and 16, the combination of Boutros and Sajassi discloses the method according to claims 5 and 15, Boutros further discloses wherein the destination address is a broadcast address  (paragraph [0046]), and the determining, by the first network device based on a destination address carried in the third packet, the first virtual port corresponding to the destination address in the first VPWS instance (paragraph [0047], lines 1-10) comprises:
determining, by the first network device based on the destination address carried in the third packet, one or more virtual ports corresponding to the destination address in the first VPWS instance, wherein the one or more virtual ports comprise the first virtual port (paragraph [0079]).

With respect to claim 7, the combination of Boutros and Sajassi discloses the method according to claims 5 and 15, Boutros further discloses wherein the forwarding, by the first network device, the third packet based on the first virtual port comprises:
determining, by the first network device, a routing and forwarding table of the first VPLS instance based on the first virtual port (paragraph [0042]); and
forwarding, by the first network device, the third packet based on the routing and forwarding table of the first VPLS instance (paragraph [0047], lines 10-12).

With respect to claim 8, the combination of Boutros and Sajassi discloses the method according to claim 7, Boutros further discloses wherein the forwarding, by the first network device, the third packet based on the routing and forwarding table of the first VPLS instance comprises:
determining, by the first network device, a first egress port of the third packet in the first VPLS instance based on the routing and forwarding table of the first VPLS instance and the destination address carried in the third packet (paragraph [0047], lines 10-12); and
forwarding, by the first network device, the third packet through the first egress port of the third packet based on a fact that the first egress port of the third packet in the first VPLS instance is in an available state (paragraph [0047], lines 10-20).

With respect to claim 9, the combination of Boutros and Sajassi discloses the method according to claim 8, Boutros further discloses wherein the system comprises a third network device, and the third network device is in the VPLS network; and 
the forwarding, by the first network device, the third packet based on the routing and forwarding table of the first VPLS instance (paragraph [0047], lines 10-12) further comprises: 
forwarding, by the first network device based on a fact that the first egress port of the third packet in the first VPLS instance is in an unavailable state (paragraph [0047], lines 10-20), the third packet to a third VPLS instance in the third network device by using the first VPLS instance, wherein the first VPLS instance and the third VPLS instance are VPLS instances used to bear a same service (paragraph [0047], lines 1-10, service SID).

With respect to claims 10 and 19, the combination of Boutros and Sajassi discloses the method according to claims 9 and 18, Boutros further discloses wherein the forwarding, by the first network device, the third packet based on the routing and forwarding table of the first VPLS (paragraph [0047], lines 10-12) instance comprises: 
determining, by the first network device based on the routing and forwarding table of the first VPLS instance, that all ports of the first VPLS instance are in an unavailable state (paragraph [0047], lines 10-20); and 
forwarding, by the first network device based on the fact that all the ports of the first VPLS instance are in an unavailable state, the third packet to a fifth VPWS instance in the third network device by using the first VPWS instance, wherein the first VPWS instance and the fifth VPWS instance are VPWS instances used to bear a same service (paragraph [0047], lines 1-10, service SID).

With respect to claim 18, the combination of Boutros and Sajassi discloses the device according to claim 17, Boutros further discloses wherein the association relationship is a binding relationship; 
the receiving, by the first network device, the first packet by using the first VPLS instance in the first network device (paragraph [0047], lines 1-10, EVPN instances) comprises: 
receiving, by the first network device, the first packet through a first port of the first VPLS instance (paragraph [0047], lines 1-10); and the method further comprises:
determining, by the first network device based on a fact that a port through which the first packet is received is the first port, the first VPWS instance (paragraph [0079]).




Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh			Patent no.	11,425,022
Boutros			Pat. Pub.	2022/0131721
Ashwood-Smith		Pat. Pub.	2014/0201374 
Ramanathan		Patent no.	9,100,213

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11/10/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457